 Case 8:18-cv-02843-VMC-JSS Document 3 Filed 11/20/18 Page 1 of 6 PageID 65




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


Wade Steven Gardner,
Mary Joyce Stevens,
Randy Whittaker Individually
and his Official Capacity at
Southern War Cry,

Veterans Monuments of America, Inc.,
Andy Strickland, US Army Ret, President

Capt. Phil Walters, In his Official
Capacity as 1st Lt. Commander of the
Judah P. Benjamin Camp #2210
Sons of Confederate Veterans,


Ken Daniel, In his Official
Capacity as Director of Save
Southern Heritage, Inc. Florida

Plaintiffs,

v.                                                   Civil Action No. 8:18-CV-02843

H. William Mutz, Individually and
In His Official Capacity as
Mayor of the City of Lakeland, Florida

Anthony J. Delgado, Individually and
In His Official Capacity as
Administrator of the City of Lakeland,
Florida


Don Selvege, Individually and
In His Official Capacity as
City of Lakeland, Florida Commissioner

Justin Troller, Individually and


                     Plaintiffs’ Complaint & Application for Injunctive Relief
                                            Page 1 of 6
 Case 8:18-cv-02843-VMC-JSS Document 3 Filed 11/20/18 Page 2 of 6 PageID 66



In His Official Capacity as
City of Lakeland, Florida Commissioner
Phillip Walker, Individually and
In His Official Capacity as
City of Lakeland, Florida Commissioner

Tony Padilla, Individually and In
His Official Capacity as President of
Energy Services & Products Corp.

Defendants



        MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY

                                            INJUNCTION



   1. An Affidavit that proves the allegations in the application for injunctive relief and

      Temporary Restraining Order are attached and incorporated by reference.

   2. Plaintiffs will likely suffer imminent irreparable injury, if Mayor Mutz, Antonio A.

      Padillo and Administrator Delgado are not restrained from removing the Cenotaph. Of

      the 4 other circa 1900 Cenotaphs that have been taken down in Florida, half were

      irreparably damaged during the process. Fed. R. Civ. P. 65(b)(1); Winter v. Natural

      Resources Defense Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365 (2008). Mayor Mutz

      public stated that the Cenotaph will come down and the Plaintiffs believe that the City

      will act immediately to take down the Cenotaph to American veterans and disavow the

      sacrifices of their families and extinguish the assemblage of Constitutional Liberties the

      Cenotaph represents without notice, because of his previous statements and the pattern of

      conduct established in other Florida communities. Plaintiff’s note: The same contractor



                    Plaintiffs’ Complaint & Application for Injunctive Relief
                                           Page 2 of 6
Case 8:18-cv-02843-VMC-JSS Document 3 Filed 11/20/18 Page 3 of 6 PageID 67



    has been engaged without full bid process as was engaged in an adjacent County for the

    same purpose. Fed. R. Civ. P. 65(b)(1); Winter, 555 U.S. at 22. “The loss of First

    Amendment interests were either threatened or in fact are being impaired at the time

    relief was sought. The loss of First Amendment freedoms, for even minimal periods of

    time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373,

    96 S. Ct. 2673 (1976).

 3. Mayor Mutz is a state actor who is ordaining the political meaning of political, religious

    and artistic expression in a public forum. This government determination of expression

    in a public forum without a showing of any compelling interest in making the

    determination and without due process and without an independent arbiter is a continuing

    irreparable harm, as contemplated under Texas v. Johnson and Elrod v. Burns.

 4. There is no adequate remedy at law, because any legal remedy would be merely illusory.

    Northern Cal. Power Agency v. Grace Geothermal Corp., 469 U.S. 1306, 105 S. Ct. 459

    (1984). The denial of free speech and due process on a continuing basis cannot be

    readily reduced to monetary damages. The only adequate remedy to the abridgment of

    free speech is the injunctive demand to resume the abridged assemblage of Constitutional

    liberties and to provide the denied due process.

 5. There is a substantial likelihood that the plaintiffs will prevail on the merits. Doran v.

    Salem Inn, Inc., 422 U.S. 922, 931, 95 S. Ct. 2561 (1975). Defendants have expressly

    abridged the aforementioned assemblage of Constitutional represented represented by the

    Cenotaph and attempted to substitute a new interpretation of the Cenotaph’s meaning.

    Case law on this issue clearly shows that government actors may not enforce their own

    interpretation of political messages on political symbols. Johnson, 491 U.S. at 415.

                  Plaintiffs’ Complaint & Application for Injunctive Relief
                                         Page 3 of 6
Case 8:18-cv-02843-VMC-JSS Document 3 Filed 11/20/18 Page 4 of 6 PageID 68



    Plaintiffs are confident that the Court will agree that the Defendants are abridging the

    long-standing tradition of freedom of expression in a public forum, which should be

    remedied by the Court’s authority.

 6. The on-going harm to Plaintiffs outweighs the harm that a temporary restraining order

    would inflict on the City of Lakeland Winter, 555 U.S. at 24; Yakus v. United States, 321

    U.S. 414, 440, 64 S. Ct. 660 (1944). Plaintiffs are already experiencing continuing harm

    by the decision to deny freedom of expression communicated by the Cenotaph and its

    inscriptions in bas-relief. Elrod, 427 U.S. at 373. Mayor Mutz and the other Defendants

    will suffer no harm by allowing the Cenotaph to stay in place.

 7. Issuance of an emergency temporary restraining order would not adversely affect the

    public interest and public policy, because issuance of the order would serve the public

    interest. See Winter, 555 U.S. at 24-26. Indeed, the benefit to third parties would be

    enormous, as the display of the direct, factual inscriptions on the plinths, such as “Our

    Confederate Dead” would allow everyone in this public forum in the Public Square to

    appreciate that historic facts pose no actual harm. Indeed, the order would mark the end

    of the Orwellian terror that Mayor Mutz is attempting to inflict on the public and the

    plaintiffs.

    Plaintiffs are willing to post a bond in the amount the Court deems appropriate.

    However, Plaintiffs are filing this cause in the public interest and request that the Court

    order no or a nominal bond. Kaepa, Inc., v. Achilles Corp., 76 F.3d 624, 628 (5th Cir.

    1996). Firstly, neither the City of Lakeland nor any Defendant stands in financial risk by

    the issuance of the requested injunction. Secondly, Plaintiffs are suing in the public



                  Plaintiffs’ Complaint & Application for Injunctive Relief
                                         Page 4 of 6
Case 8:18-cv-02843-VMC-JSS Document 3 Filed 11/20/18 Page 5 of 6 PageID 69



    interest and stand to recover no damages in this action, or other compensation other than

    attorneys fees and costs under 42 U.S.C. §1988, 28 U.S.C. §2201

 8. The Court should enter this temporary restraining order without notice to Mayor Mutz

    because Plaintiffs will likely suffer immediate and irreparable injury, loss, or damage if

    the order is not granted before this Action can be heard and there is no less drastic way to

    protect plaintiffs’ interests. Fed. R. Civ. P. 65(b)(1); Garcia v. Yonkers Sch. Dist., 561

    F.3d 97, 106 (2d Cir. 2009); see also Benchbook for U.S. District Court Judges, at 239.

    The course of dealing in Florida has often been to remove public Memorials without

    notice and under cover of darkness. Plaintiffs have reason to believe that Mayor Mutz

    will once again, following these precedents, surreptitiously remove the Cenotaph without

    notice in the dead of night. Plaintiffs believe that were the Mayor to receive notice that

    this Court was contemplating an injunction to protect the Cenotaph, the Mayor would

    accelerate the removal of the Cenotaph.

 9. Plaintiffs ask the Court to set the request for Injunctive Relief in the form of an

    Emergency Temporary Restraining Order, followed by Preliminary Injunction

    Hearing at the EARLIEST POSSIBLE TIME.



                                                   Respectfully Submitted,

                                                   ___________________________________
                                                   DAVID R. MCCALLISTER,
                                                   13742 17th St., Dade City, FL 33525
                                                   Po Box 7343, Wesley Chapel, FL 33545
                                                   TELEPHONE: 813-973-4319
                                                   FAX: 352-260-0157
                                                   DavidMcCallister@hotmail.com



                   Plaintiffs’ Complaint & Application for Injunctive Relief
                                          Page 5 of 6
 Case 8:18-cv-02843-VMC-JSS Document 3 Filed 11/20/18 Page 6 of 6 PageID 70




STATE OF FLORIDA
PASCO COUNTY


                       AFFIDAVIT OF DAVID RHODES MCCALLISTER


        Before me, the undersigned notary, on this day personally appeared David Rhodes

McCallister affiant, a person whose identity is known to me. After I administered an oath,

affiant testified as follows:




        1.      “My name is David Rhodes McCallister. I am competent to make this affidavit.

The facts stated in the First Amended Original Complaint & Application for Temporary

Restraining Order are within my personal knowledge and are true and correct.

        2.      I have been reading news articles, talking with witnesses, and reading statements

made by the parties in this matter.”

______________________________________
DAVID R. MCCALLISTER

        SWORN TO and SUBSCRIBED before me by David Rhodes McCallister on November

19, 2018.



                                               ___________________________________
                                               Notary Public in and for
                                               The State of Florida

                       Plaintiffs’ Complaint & Application for Injunctive Relief
                                              Page 6 of 6
